 In the Matter of B. F.GOODRICH COMPANY (COPOLYMER PLANT)andPIPE FITTERSLOCAL No. 522, A. F. OF L.Case No. 9-R-2013.-Decided April 16, 1946Mr. G. if. Wilson,of Louisville, Ky., for the Company.Mr. Harold Cohen,of Louisville, Ky., for the A. F. of L.Mr. Robert E. ,S'uuff,of Akron, Ohio, andMr. Edward Wertz,ofLouisville, Ky., for the C. I. O.Mr. Jerome J. Dick,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Pipe Fitters Local No. 522, A. F. of L.,herein calledthe A. F. of L., alleging that a question affecting com-mercehad arisen concerning the representation of employees of B. F.Goodrich Company (Copolymer Plant), Louisville, Kentucky, hereincalled the Company, the National LaborRelationsBoard providedfor an appropriate hearing upon due notice before Harold M. Weston,TrialExaminer.The hearing was held at Louisville, Kentucky, onFebruary 20, 1946.At the hearing, the Trial Examiner granted themotion of United Rubber, Cork, Linoleum and Plastic Workers ofAmerica, C. I. 0., herein called the C. I. O., to intervene in the pro-ceeding.The Company, the A. F. of L., and the C. I. O. appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the hearing, the C. I. O. moved todismiss the proceeding on various grounds.For reasons stated inSections III and IV,infra,the motion to dismiss is denied.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS Or FACT1.THE BUSINESSOF THE COMPANYB. F. Goodrich Company is a New York corporation, withits prin-cipaloffice and place of businessin Akron, Ohio.It is engaged in67 N. L.R B., No. 50.358 B. F. GOODRICH COMPANY359the manufacture, sale, and distribution of a variety of rubber andsynthetic rubber products, and operates several plants in various partsof the United States. The Company's Copolymer Plant in Louisville,Kentucky, is solely involved in this proceeding.At this plant theCompany manufactures synthetic rubber for tires and tubes.Duringthe year 1945, the Company used raw materials at its CopolymerPlant exceeding $1,000,000 in value, more than 30 percent of whichwas shipped from points outside the Commonwealth of Kentucky.During the same period, the Copolymer Plant's finished productsexceeded $2,000,000 in value, all of which was shipped to points out-side the Commonwealth of Kentucky.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.11.THE ORGANIZATIONS INVOLVEDPipe Fitters Local No. 522, is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.UnitedRubber, Cork,Linoleum and Plastic Workers of Americaisa labor organization affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONOn or about January 4, 1945, the Company and the C. I. O. enteredinto a contract containing the following termination clause:This Agreement shall be in effect for the year ending January4, 1946, and for like yearly periods thereafter unless notice ofintention to terminate or revise such Agreement is given in writ-ing by any of the parties hereto at least thirty (30) days prior tothe expiration date.If such notice further sets forth that eitherparty hereto desires to place in effect for the succeeding year arevised Agreement, then it shall be the duty of the parties heretoto confer for the purpose of negotiating such a revised agreement.Thereafter, on or about November 27, 1945, the A. F. of L. advisedthe Company that it desired recognition as the exclusive bargainingrepresentative for all of the Company's welders and temperaturecontrol men.The Company replied that it could not accord the recog-nition sought because of its contracts with other labor organizations.On December 3, 1945, the A. F. of L. filed its original petition herein,which averred that a unit of welders and temperature control menwas appropriate.However, on January 5, 1946, it discovered thatthe employees it sought to represent were classified by the Companyas instrument repairmen.Accordingly, the A. F. of L. corrected the 360DECISIONSOF NATIONALLABOR RELATIONS BOARDerror in its original petition by filing 'an amended petition on January10, 1946, alleging as appropriate a grouping of instrument repairmenA and B, and instrument repairmen trainees.Asserting that the unit set forth in the original petition varies fromthe unit described in the amended petition, and that the amended peti-tion was filed after the 1945 effective date of the automatic renewalclause in its agreement with the Company, the C. I. O. contends thatthis contract constitutes a bar to the present proceeding.But it isapparent from the record that the terms "temperature controlmen"and "instrument repairmen" are virtually synonymous.Moreover, itis clear that the Company was fully aware when the A. F. of L. madeits rival claim to representation and filed its original petition, that thisorganization desired to represent the instrument repairmen.Thus,inasmuch as the assertion of the claim and the filing of the originalpetition antedated the 1945 operative date of the automatic renewalclause in the agreement between the Company and the C. I. 0., wefind that this contract does not preclude a present determination ofrepresentatives.'A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the A. F. of L. represents a substantial number ofemployees in the unit it alleges to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESAs already indicated the A. F. of L. seeks a unit composed ofinstrument repairmen A, instrument repairmen B, and instrumentrepairmen trainees employed at the Company's Copolymer Plant inLouisville, Kentucky, excluding supervisory employees.On the otherhand, the C. I. O. contends that this unit is inappropriate in viewof the past bargaining history at the plant.The Company takes aneutral position on this issue.The instrument repairmen are skilled employees whose jobs requireabout 2 years of training.They service instruments that regulatetemperature, pressure, and flow.Forming a separate section of themaintenance department, they work under a separate supervisor, andreport for work at their own shop which is physically separated fromthe plant proper. Instrument repairmen spend half their time ini SeeMatter of Craddock-TerryShoeCorp ,55 N. L. R. B. 1406 ;Matterof PortlandLumber Mills,56 N L. R. B. 13362The Field Examiner reported that the A. F. of L. submitted cardsbearing the namesof eight employees listed on the Company's pay roll of December 7, 1945, and thatthe cards are dated October and November 1945The C I 0 submitted no cards, rely-ing on itscontract with the Company as evidence of its interest.There are approximately nine employees in the unit alleged by the A. F. of L. to beappropriate. B.F.GOODRICH COMPANY361their shop and the remainder of their time making necessary repairsin various parts of the plant itself.In 1943, pursuant to an election held by direction of the Board;the C. I. O. was certified as the bargaining representative of theCompany's production and maintenance employees, exclusive of elec-tricians and firemen and oilers ,4 machinists and journeymen steam-fitters and pipefitters,l office clericals, plant protection employees andsupervisory employees."There was no question raised as to the pro-priety of including the instrument repairmen in the unit.The C. I. O.and the Company then entered into a contract, dated November 24,1943, covering the employees in this unit.During 1944, the C. I. O.actively bargained for the instrument repairmen, and succeeded insecuring for them an increase in wages which was approved by theNationalWar Labor Board. In addition, two of the instrumentrepairmen were C. I. O. shop stewards at various times during thatyear.Subsequently, the C. I. O. and the Company entered into anew contract, dated January 4, 1945, containing a maintenance ofmembership provision.'Shortly thereafter, however, the instrumentrepairmen withdrew from the C. I. O. under a 15-day escape clausein the contract, and since that time no instrument repairman has beena shop steward and no instrument repairman has availed himself ofthe grievance procedure set forth in the contract.In view of the brief history of collective bargaining preceding thewithdrawal of the instrument repairmen from the C. I. 0.; the with-drawal itself; and the further fact that the instrument repairmenconstitute a well-defined, skilled and functionally cohesive group,physically segregated and under separate supervision, we are of theopinion that these employees may be bargained for as a separate unit.We are also of the opinion, however, that the instrument repairmenmay continue to be bargained for as part of the production and main-tenance unit, considering that they were treated as included withinthis comprehensive grouping and that their work is somewhat relatedto that of the production employees.We shall, therefore, defer our4Matter of B. F. Goodrich Company(Copolymer Plant),51 N. L. R. B. 872.4International Brotherhood of Electrical Workers,Local Union No 369, A F. of L..and International Brotherhood of Firemen and Oilers, Local No 320, A F.of L, hadalready been certified by the Board as the representatives of the Company's electriciansand firemen and oilers, respectively.SeeMatter of B. F Goodrich Company (CopolymerPlant),49 N L R B 1521 International Association of Machinists,and United Association of Journeymen Steam-fitters and Steamfitters Helpers, A F. of L, the immediate predecessor of the A. F. of L.,were certified by the Board as the representatives of the Company's machinists and jour-neymen steamfitters and pipefitters, respectively,at the time the C I. O.was certified asthe representative of the employees in its unit6In 1945, the Board directed"Globe"elections among the Company's carpenters andpainters,and later certified International Brotherhood of Painters,Decorators and PaperHangers of America, Local Union No.118, A F of L,and Falls City Carpenters'DistrictCouncil; A.F. of L , respectively,as the representatives of these employees.7It is this agreement which was raised as a bar(see Section III,supra). 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetermination of the appropriate unit.Such determination shall rest,in part, upon the desires of the instrument repairmen as reflected bythe results of the election we hereinafter'direct.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among instrumentrepairmen A, instrument repairmen B, and instrument repairmentrainees employed by the Company at its Copolymer Plant, Louisville,Kentucky, excluding all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of the Direc-tion of Election herein, subject to the limitations and additions setforth in the Direction.If the instrument repairmen vote for the A. F. of L. they will betaken to have indicated a desire to be bargained for as a separate appro-priate unit.If they vote for the C. I. O. they will be taken to haveindicated a desire to continue to be bargained for as part of the produc-tion and maintenance unit now represented by that organization.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with B. F. GoodrichCompany (Copolymer Plant), Louisville, Kentucky, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Ninth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among employees in the voting group described in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by PipeFitters Local No. 522, A. F. of L., or by United Rubber, Cork, Linoleumand Plastic Workers of America, C. 1. 0., for the purposes of collectivebargaining, or by neither.